Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This action is in response to the application filed on 15 September 2020.
Claims 1-20 are presently pending for examination.

Claim Objections
2.	Claim 4 is objected to because of the following informalities:  The claim fails to state or indicate which claim it supposed to depend from.  For persecution purpose, claim 4 would be interpreted as depending from claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because is directed to a system however the components of the system comprising only software elements. Therefore, the claim is rejected for been directed to software per se.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Menon et al, U. S. Patent Publication No. 2017/0346726 in view of Addepalli et al., U. S. Patent No. 9258234.
Regarding claim 1, Menon discloses a method comprising: detecting, by a bi-directional forwarding detection (BFD) protocol, a link failure of a link associated with a network device on a network (see Menon, ¶ [0246]; a link failure is directed via bi-directional forwarding detection protocol); identifying, by the routing protocol, an updated route for the network that does not include the network device (see Menon, ¶ [0084] and [0102]; alternate routes are identify and accordingly the routing table is updated); deleting, by the hardware plugin, any routes programmed into a forwarding information base (FIB) including the first network device upon receiving the notification from the BFD protocol (see Menon, ¶ [0233] and [0244]; the failed link and its routing information is deleted). 
Although Menon discloses the invention substantially as claimed, it does not explicitly disclose notifying, by the BFD protocol, a routing protocol and a hardware plugin about the link failure, wherein the routing protocol and hardware plugin are notified 
Adderall teaches notifying, by the BFD protocol, a routing protocol and a hardware plugin about the link failure, wherein the routing protocol and hardware plugin are notified simultaneously (see Addepalli, col. 10 lines 17-24; notification of link failure is transmitted); and installing, by the hardware plugin, the updated route into the FIB to be used for forwarding network traffic on the network (see Addepalli, col. 13 lines 10-16 and 31-37; update routes are installed). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Addepalli with that of Menon in order to immediately notify network device of link failure and instead provide the update routing.

Regarding claim 2, Menon-Addepalli teaches comprising: removing, by the routing protocol, any routes in a routing table manager (RTM) that include the network device, upon receiving the notification from the BFD protocol (see Menon, ¶ [0233] and Addepalli, col. 13 lines 17-24).

Regarding claim 3, Menon-Addepalli teaches wherein the updated route is one of a plurality of updated routes determined before the link failure has been detected (see Menon, ¶ [0064] and [0298]).

Regarding claim 4, Menon-Addepalli teaches wherein the updated route is determined using a fast reroute routing technique (see Menon, ¶ [0294]).

Regarding claim 5, Menon-Addepalli teaches wherein the hardware plugin is an application specific integrated circuit (ASIC) plugin used to program the FIB in the ASIC (see Menon, ¶ [0210] and Addepalli, col. 13 lines 38-50).

Regarding claim 6, Menon-Addepalli teaches wherein the link failure is a failure of a path to the network device, the method comprising: deleting, by the hardware plugin, any routes in the FIB including the first network device and any routes pointing to the first network device learnt from the routing protocol (see Menon, ¶ [0233] and Addepalli, col. 13 lines 10-16).

Regarding claim 7, Menon-Addepalli teaches wherein the any routes programmed into the FIB including the first network device are deleted without accessing the RTM (see Menon, ¶ [0244] and Addepalli, col. 17 lines 46-52).

Regarding claim 8, Menon discloses a non-transitory computer-readable storage medium encoded with instructions, the instructions executable by a processor of a system to cause the system to: detect, by a bi-directional forwarding detection (BFD) protocol, a link failure of a link associated with a network device on a network (see Menon, ¶ [0246]; a link failure is directed via bi-directional forwarding detection protocol); identify, by the routing protocol, an updated route for the network that does not include the network device (see Menon, ¶ [0084] and [0102]; alternate routes are identify and accordingly the routing table is updated); delete, by the hardware plugin, 
Although Menon discloses the invention substantially as claimed, it does not explicitly disclose notify, by the BFD protocol, a routing protocol and a hardware plugin about the link failure, wherein the routing protocol and hardware plugin are notified simultaneously; and install, by the hardware plugin, the updated route into the FIB to be used for forwarding network traffic on the network.
Addepalli teaches notifying, by the BFD protocol, a routing protocol and a hardware plugin about the link failure, wherein the routing protocol and hardware plugin are notified simultaneously (see Addepalli, col. 10 lines 17-24; notification of link failure is transmitted); and installing, by the hardware plugin, the updated route into the FIB to be used for forwarding network traffic on the network (see Addepalli, col. 13 lines 10-16 and 31-37; update routes are installed). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Addepalli with that of Menon in order to immediately notify network device of link failure and instead provide the update routing.

Regarding claim 9, Menon-Addepalli teaches wherein the instructions executable by the processor cause the system to: removing, by the routing protocol, any routes in a routing table manager (RTM) that include the network device, upon receiving the notification from the BFD protocol (see Menon, ¶ [0233] and Addepalli, col. 13 lines 17-24).

Regarding claim 10, Menon-Addepalli teaches wherein the updated route is one of a plurality of updated routes determined before the link failure has been detected (see Menon, ¶ [0064] and [0298]).

Regarding claim 11, Menon-Addepalli teaches wherein the updated route is determined using a fast reroute routing technique (see Menon, ¶ [0294]).

Regarding claim 12, Menon-Addepalli teaches wherein the hardware plugin is an application specific integrated circuit (ASIC) plugin used to program the FIB in the ASIC and wherein the instructions executable by the processor cause the system to: delete, by the hardware plugin, any routes in the FIB including the first network device and any routes pointing to the first network device learnt from the routing protocol (see Menon, ¶ [0210], [0233] and Addepalli, col. 13 lines 10-16, lines 38-50).

Regarding claim 13, Menon-Addepalli teaches wherein the link failure is a failure of a path to the network device and wherein the instructions executable by the processor cause the system to: delete, by the hardware plugin, any routes in the FIB including the first network device and any routes pointing to the first network device learnt from the routing protocol (see Menon, ¶ [0233] and Addepalli, col. 13 lines 10-16).



Regarding claim 15, Menon discloses a system comprising: a link detector to detect a link failure of a link associated with a network device on a network (see Menon, ¶ [0246]; a link failure is directed via bi-directional forwarding detection protocol);a route identifier to identify an updated route for the network that does not include the network device (see Menon, ¶ [0084] and [0102]; alternate routes are identify and accordingly the routing table is updated); a route deleter to delete any routes programmed into a forwarding information base (FIB) including the first network device upon receiving the notification from the BFD protocol (see Menon, ¶ [0233] and [0244]; the failed link and its routing information is deleted). 
Although Menon discloses the invention substantially as claimed, it does not explicitly disclose a link notifier to notify a routing protocol and a hardware plugin about the link failure, wherein the routing protocol and hardware plugin are notified simultaneously (see Addepalli, col. 10 lines 17-24; notification of link failure is transmitted); and a route installer to install the updated route into the FIB to be used for forwarding network traffic on the network (see Addepalli, col. 13 lines 10-16 and 31-37; update routes are installed). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Addepalli with that of Menon in order to immediately notify network device of link failure and instead provide the update routing.

Regarding claim 16, Menon-Addepalli teaches comprising: the route identifier to remove any routes in a routing table manager (RTM) that include the network device, upon receiving the notification from the BFD protocol (see Menon, ¶ [0233] and Addepalli, col. 13 lines 17-24).

Regarding claim 17, Menon-Addepalli teaches wherein the updated route is one of a plurality of updated routes determined before the link failure has been detected (see Menon, ¶ [0064] and [0298]).

Regarding claim 18, Menon-Addepalli teaches wherein the updated route is determined using a fast reroute routing technique (see Menon, ¶ [0294]).

Regarding claim 19, Menon-Addepalli teaches wherein the hardware plugin is an application specific integrated circuit (ASIC) plugin used to program the FIB in the ASIC (see Menon, ¶ [0210] and Addepalli, col. 13 lines 38-50).

Regarding claim 20, Menon-Addepalli teaches comprising: the route deleter to delete any routes in the FIB including the first network device and any routes pointing to the first network device learnt from the routing protocol, wherein the link failure is a failure of a path to the network device, the method comprising (see Menon, ¶ [0233] and Addepalli, col. 13 lines 10-16).

Prior Art of Record
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
1. US 2013/0259056 is directed to system for fast reroute that identifies failed link using bidirectional forwarding detection protocol and accordingly updates forwarding information base associated with detected failed routes.
2. US 2016/0080502 is directed to system for detecting link failure and immediately notifying other network devices so as to recalculate their routing tables using existing routing protocols.
3. US 2012/0075988 is directed to a router detects a network failure and responsive to that failure, floods a fast failure notification message out a set of interfaces of the router. The fast failure notification message includes information that identifies the network failure and includes as its source MAC (Media Access Control) address a MAC address that is assigned to an interface that is coupled with the detected network failure and is not part of the set of interfaces of the router. The router updates a routing table to reflect the network failure. The flooding of the fast failure notification message is performed prior to completion of the routing table update to reflect the network failure.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed Ibrahim/
Primary Examiner, Art Unit 2444